Case: 16-10928   Date Filed: 03/08/2017    Page: 1 of 5


                                                        [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                              No. 16-10928
                          Non-Argument Calendar
                        ________________________

                 D.C. Docket No. 4:96-cr-00020-WS-CAS-1



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

versus

KENNETH LAMAR ELLINGTON,
a.k.a. Kenneth Larimar Ellington,
a.k.a. Larimar Ellington,
a.k.a. Kevin Lewis Ellington,
a.k.a. Kenneth Lamarn Ellington,

                                                Defendant - Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       ________________________

                              (March 8, 2017)
              Case: 16-10928     Date Filed: 03/08/2017    Page: 2 of 5


Before TJOFLAT, WILLIAM PRYOR, and JORDAN, Circuit Judges.

PER CURIAM:

      Kenneth Ellington appeals the conditions of his supervised release, which

the district court ordered pursuant to 18 U.S.C. § 3583 as part of a new sentence it

imposed after finding that he had violated the previous terms of his supervised

release by committing two bank robberies. Mr. Ellington specifically challenges

the special condition that he allow his probation officer to search his computer and

other electronic devices. He argues that the district court abused its discretion

because such a special condition is unrelated to his criminal history and personal

characteristics, and not reasonably necessary for the protection of the public. After

reviewing the record and the parties’ briefs, we affirm.

                                          I

      We review the imposition of special conditions of supervised release for

abuse of discretion. See United States v. Moran, 573 F.3d 1132, 1137 (11th Cir.

2009). We will reverse only if we have a “definite and firm conviction that the

district court committed a clear error of judgment in the conclusion it reached.” Id.

(internal quotation marks omitted) (quoting United States v. Taylor, 338 F.3d 1280,

1283 (11th Cir. 2003)).

                                         II




                                          2
              Case: 16-10928     Date Filed: 03/08/2017   Page: 3 of 5


      Mr. Ellington argues that the district court abused its discretion when it

ordered, as a special condition of his supervised release, that he submit his

computer and other similar devices to searches by his probation officer. Such a

condition, he contends, is generally reserved for sex offenders. Mr. Ellington

concedes that the special condition could legally apply to his case under 18 U.S.C.

§ 3583(d) if it is “reasonably related” to certain factors set forth in 18 U.S.C.

§ 3553(a), but nonetheless maintains that the special condition is unreasonable

because his criminal history does not reflect a deviant use of technology and

therefore “involves [a] greater deprivation of liberty than is reasonably necessary,”

§ 3583(d)(2), to achieve the sentencing purposes set forth in § 3553(a). See Br. of

Appellant 12–13.

      As part of supervised release, a district court may impose “any . . . condition

it considers to be appropriate” provided that such condition “(1) is reasonably

related to the factors set forth in [§§] 3553(a)(1), (a)(2)(B), (a)(2)(C), and

(a)(2)(D); (2) involves no greater deprivation of liberty than is reasonably

necessary for the purposes set forth in [§§] 3553(a)(2)(B), (a)(2)(C), and (a)(2)(D);

and (3) is consistent with any pertinent policy statements issued by the Sentencing

Commission.” § 3583(d). See also U.S.S.G. § 5D1.3(b). We have explained that

special conditions need not be directly related to the particular offense and to each

enumerated § 3553(a) factor. See United States v. Bull, 214 F.3d 1275, 1276, 1278



                                         3
              Case: 16-10928     Date Filed: 03/08/2017   Page: 4 of 5


(11th Cir. 2000). “Instead, each factor is an independent consideration to be

weighed.” See id. at 1278.

      We are not persuaded that the district court abused its discretion. Mr.

Ellington is correct that requiring an individual on supervised release to submit his

computers and electronic devices for searches by his probation officer is usually

reserved for sex offenders. See U.S.S.G. § 5D1.3(d)(7)(C). But Mr. Ellington, a

recidivist bank robber and habitual violator of conditions of supervised release, is

not the normal non-sex offender.

      Mr. Ellington has committed violent and nonviolent offenses, some of which

suggest a propensity for flight, such as when he absconded from temporary release,

and repeatedly violated terms of supervised release. See D.E. 109; 117. When

given the benefit of the doubt, he has betrayed the trust placed in him. For

instance, the district court in this case previously found that Mr. Ellington violated

a condition of supervised release by driving under the influence, but decided not to

revoke his supervised release. See D.E. 90. Mr. Ellington rewarded this act of

leniency by committing two bank robberies roughly a year later. And that was not

the first time he had committed bank robberies while on supervised release or

parole. As the government points out, a close look at this criminal history raises

serious doubts about whether Mr. Ellington has ever successfully completed a term

of supervised release.



                                          4
              Case: 16-10928     Date Filed: 03/08/2017   Page: 5 of 5


      Because “the threat of warrantless searches may deter wrongdoing before it

begins,” Castillo v. United States, 816 F.3d 1300, 1305 (11th Cir. 2016), the

district court did not abuse its discretion in imposing a special condition aimed at

curbing Mr. Ellington’s criminal propensity (which seems not to ebb even when

under supervised release).     Such a special condition reasonably reflects Mr.

Ellington’s extensive criminal history, see § 3553(a)(1), and furthers both general

and specific deterrence, see § 3553(a)(2). It also reflects the fact that the district

court here had previously imposed conditions of supervised release that failed to

prevent Mr. Ellington from recidivating. We certainly find it reasonable that the

third time around (recall his DUI violation that did not result in revocation), the

district court would find it necessary to impose more demanding conditions.

                                         III

      The district court’s efforts may be futile. Perhaps the added deterrence of

this special condition will accomplish nothing and Mr. Ellington will violate

supervised release again. But even then the condition may prove prescient—as we

have recognized, “a warrantless search can help catch a wayward participant.”

Castillo, 816 F.3d at 1305.

      AFFIRMED.




                                          5